DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.
 Response to Amendment

The amendment filed on 8 February 2021 has been entered. Claim(s) 8, 10-18 and 20-25 remain pending in this application. Claim(s) 1-7, 9 and 19 have been cancelled.  Claim(s) 21-25 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, 14-16, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 8,659,422), hereinafter Tracy, in view of Phi (Non-Patent Literature – A Highly Flexible, Stretchable and Ultra-thin Piezoresistive Tactile Sensor Array Using PAM/PEDOT:PSS Hydrogel), hereinafter Phi, and Measurement Specialties (Non-Patent Literature – Piezo Film Sensors Technical Manual), hereinafter Measurement Specialties.

Regarding Independent Claim 8, Tracy teaches a solid rocket motor propellant grain arrangement (Figure 2), comprising: 
a case (206); 
a propellant grain (204) disposed within the case (Figure 2 – the propellant grain, 204, is in the case, 206); and 
an integrated rocket motor aging sensor (207 and 209 - Column 1, Lines 15-18, 41-45 - the sensors provide information on the health/age of the rocket motor and the solid propellant) disposed outward from the propellant grain (Figure 2 -Column 5, Lines 17-21 - the sensors, 209, are provided on the inner perimeter of the casing and therefore outward of the propellant grain), wherein the integrated rocket motor aging sensor is configured to measure data corresponding to a plurality of distinct locations of the propellant grain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 - the sensors, 209, provide information/data on the health/age of the rocket motor and the solid propellant at multiple locations).
Tracy further teaches wherein the integrated rocket motor aging sensor is used to measure stress/strain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 – the integrated sensor, 209, is used to measure strain in the rocket motor/propellant which provide information on the health/age of the rocket motor
Tracy does not teach wherein the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: 
a first film substrate comprising a first plurality of electrodes; and 
a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes; and
the first film substrate is bonded to the propellant grain and the second film substrate is bonded to the case.
However, Phi teaches piezoresistive sensor array  (Title) wherein the sensor comprises a resistive screen matrix (RSM) (Page 2, Figure 3b– the sensor has a matrix formed by the electrodes), comprising: 
a first film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the top substrate is a first film substrate) comprising a first plurality of electrodes (Page 2, Figure 2d – the first film substrate has a plurality of electrodes shown as lines); and 
a second film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the bottom substrate is a second film substrate) comprising a second plurality of electrodes (Page 2, Figure 2d – the second film substrate has a plurality of electrodes shown as lines), wherein the first film substrate is superimposed on the second film substrate (Page 2, Figure 2d and Figure 3b – the first film substrate is superimposed on the second film substrate to form the grid) to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes (Page 2, Figure 2d and Figure 3b – the first film substrate and the second film substrate form the grid with nodes at the location of intersection of the electrodes
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by replacing the sensor such that the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: a first film substrate comprising a first plurality of electrodes; and a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes, as taught by Phi, in order to have a highly flexible, stretchable and ultra-thin sensor (Page 2, Column 1, Lines 25-27).
Tracy in view of Phi do not explicitly teach the first film substrate is bonded to the propellant grain and the second film substrate is bonded to the case.
However, Measurement Specialties teaches a piezo film sensor (Title) usable with rockets (Page 53, Lines 1-5) with a first film substrate (Page 8, Figure 4, DT Pattern – the top electrode is the first film substrate) and a second film substrate (Page 8, Figure 4, DT Pattern – the top electrode is the first film substrate) wherein the sensor is bonded between two layers/components (Page 2, Line 21 and Page 5, Section “Mechanical to Electrical Conversion”, Paragraph 2, Lines 4-6 – the sensor is glued and therefore bonded between two layers/components).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi by bonding the piezo film sensor between components, as taught by Measurement Specialties, in the location of sensor, 209, of Tracey, thereby resulting in the first film substrate being bonded to the propellant grain and the second film substrate being bonded to the case, Page 2, Line 21 and Page 5, Section “Mechanical to Electrical Conversion”, Paragraph 2, Lines 3-4).

Regarding Claim 10, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the integrated rocket motor aging sensor surrounds an outer surface of the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensors are at the inner perimeter of the liner and therefore the sensors surround the outer surface of the propellant grain, 204).

Regarding Claim 11, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the integrated rocket motor gaining sensor is wrapped around the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensors are at the inner perimeter of the liner and therefore the sensors which are formed as a matrix would wrap around the propellant).

Regarding Claim 12, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches a liner surrounding the propellant grain (Column 5, Lines 17-21 - a liner surrounds the propellant grain).

Regarding Claim 14, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the integrated rocket motor aging sensor is disposed between the liner and the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensor is at the inner perimeter of the liner and therefore between the liner and the propellant grain). Further, Tracy in view of Phi and Measurement Specialties, as discussed above discuss the bonding of the integrated rocket motor aging sensor between two components and therefore the combination teaches the second film substrate is bonded to the case via the liner.  Thus the combination of Tracy in view of Phi and Measurement Specialties teach the limitations of Claim 14.

Regarding Claim 15, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches a power electronics and control (Figure 1, Element 100) in electronic communication with the integrated rocket motor aging sensor (Figure 1 - Column 5, Lines 9-19 and 17-21 - the sensors, 122/207 and 209, are connected to the power electronics and control and provide information to the power electronics and control, therefore they are in electronic communication).

Regarding Claim 16, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the propellant grain is a solid mass (Figure 2 - the propellant, 204, is a solid propellant mass) with an exposed inner surface area defining a perforation volume in the interior of the propellant grain (Figure 2 - the core, 202, provides an exposed inner surface that defines a perforation volume on the inside of the propellant grain, 204).

Regarding Claim 24, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy in view of Phi and Measurement Specialties further teach wherein the second film substrate is bonded to the propellant grain via a curing process (This limitation is considered product by process and therefore since the limitation of bonding the sensor to the propellant has been taught by Tracy in view of Phi and Measurement Specialties the process by which the bonding occurs is not given patentable weight without evidence of unexpected outcomes).

Regarding Claim 25, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the power electronics and control is removably coupled to the integrated rocket motor aging sensor (Figure 2 – the power electronics and control, 100, is located on the weather seal, 203, which is removable from the rocket motor and therefore is removably couple to the sensors, 207).

Regarding Independent Claim 18, Tracy teaches a method for manufacturing a solid rocket motor propellant grain arrangement (Figure 2), comprising:
disposing an integrated rocket motor aging sensor (207 and 209 - Column 1, Lines 15-18, 41-45 - the sensors provide information on the health /age of the rocket motor and the solid propellant) to surround an outer surface of a propellant grain (Figure 2 -Column 5, Lines 17-21 - the sensors, 209, are provided on the inner perimeter of the casing and therefore surround the propellant grain, 204); and 
206) to surround the integrated rocket motor aging sensor (Figure 2 - the case, 206, surrounds the aging sensors, 209).
Tracy further teaches wherein the integrated rocket motor aging sensor is used to measure stress/strain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 – the integrated sensor, 209, is used to measure strain in the rocket motor/propellant which provide information on the health/age of the rocket motor) with the integrated motor aging sensor being between the propellant grain and the case (Figure 2 - Column 5, Lines 17-21 - the sensor is at the inner perimeter of the liner and therefore between the case and the propellant grain).
Tracy does not teach bonding an inner surface of a first film substrate of the integrated rocket motor aging sensor to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case; wherein the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: 
a first film substrate comprising a first plurality of electrodes; and 
a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes.
However, Phi teaches piezoresistive sensor array  (Title) wherein the sensor comprises a resistive screen matrix (RSM) (Page 2, Figure 3b– the sensor has a matrix formed by the electrodes), comprising: 
Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the top substrate is a first film substrate) comprising a first plurality of electrodes (Page 2, Figure 2d – the first film substrate has a plurality of electrodes shown as lines); and 
a second film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the bottom substrate is a second film substrate) comprising a second plurality of electrodes (Page 2, Figure 2d – the second film substrate has a plurality of electrodes shown as lines), wherein the first film substrate is superimposed on the second film substrate (Page 2, Figure 2d and Figure 3b – the first film substrate is superimposed on the second film substrate to form the grid) to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes (Page 2, Figure 2d and Figure 3b – the first film substrate and the second film substrate form the grid with nodes at the location of intersection of the electrodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by replacing the sensor such that the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: a first film substrate comprising a first plurality of electrodes; and a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes, as taught by Phi, in order to have a highly flexible, stretchable and ultra-thin sensor (Page 2, Column 1, Lines 25-27).
Tracy in view of Phi do not explicitly teach bonding an inner surface of a first film substrate of the integrated rocket motor aging sensor to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case.
However, Measurement Specialties teaches a piezo film sensor (Title) usable with rockets (Page 53, Lines 1-5) with a first film substrate (Page 8, Figure 4, DT Pattern – the top electrode is the first film substrate) and a second film substrate (Page 8, Figure 4, DT Pattern – the top electrode is the first film substrate) wherein the sensor is bonded between two layers/components (Page 2, Line 21 and Page 5, Section “Mechanical to Electrical Conversion”, Paragraph 2, Lines 4-6 – the sensor is glued and therefore bonded between two layers/components).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi by bonding the piezo film sensor between components, as taught by Measurement Specialties, in the location of sensor, 209, of Tracey, thereby resulting in bonding an inner surface of a first film substrate of the integrated rocket motor aging sensor to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case, in order to enhance the sensitivity of the sensor (Page 2, Line 21 and Page 5, Section “Mechanical to Electrical Conversion”, Paragraph 2, Lines 3-4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Measurement Specialties as applied to claim 8 above, and further in view of Lopatin (U.S. Patent No. 8,525,705), hereinafter Lopatin.

Regarding Claim 17, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy in view of Phi and Measurement Specialties do not teach wherein the case is manufactured of a metal.
However, Lopatin teaches a solid rocket motor (Abstract, Line 1) with a case (26) that is manufacture of a metal (Column 2, Lines 42-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Measurement Specialties to include the case being manufacture of a metal, as taught by Lopatin, since it has been held that the selection of a known material (in the present case a metal) based on its suitability for its intended use (providing a casing for a solid rocket motor) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claims 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Measurement Specialties as applied to claims 8 and 18 above, and further in view of Tussiwand (Non-Patent Literature – Non-destructive Ageing State Determination of Solid Rocket Motors Charges), hereinafter Tussiwand.

Regarding Claim 13
Tracy in view of Phi and Measurement Specialties do not teach wherein the integrated rocket motor aging sensor is disposed between the liner and the case, and the first film substrate is bonded to the propellant grain via the liner.
However, Tussiwand teaches a solid rocket motor (Page 2, Lines 1-2 - system is fora solid rocket motor) with sensors disposed between the liner and the case (Page 10, Lines 31-35 - the sensors are applied to the case prior to the bonding of the insulation/liner and therefore the sensors are between the liner and the case) and the sensors are bonded to the propellant grain via the liner (Page 11, Lines 5-10 – the propellant is cast in liner in the case and therefore bonded to the liner thus the sensors are bonded to the propellant grain via the liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Measurement Specialties to include the integrated rocket motor aging sensor is disposed between the liner and the case and bonding the sensor to the propellant grain via the liner, as taught by Tussiwand, thereby resulting in the first film substrate, of Tracy in view of Phi and Measurement Specialties, being bonded to the propellant grain via the liner in order to allow monitoring of the bondline between the insulation and casing and a more accurate estimation of usable life of the motor to reduce the costs of prematurely disposing or replacing usable rocket motors (Tussiwand - Page 4, Lines 1-12).

Regarding Claim 20, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches disposing a liner to surround the outer surface of the propellant grain (Figure 2 - Column 5, Lines 17-21 - the motor includes a liner which in inside the casing, 206, and therefore surrounds the outer surface of the propellant grain).
Tracy in view of Phi and Measurement Specialties do not teach bonding the inner surface of the first film substrate directly to the liner, wherein the first film substrate is bonded to the propellant grain via the liner.
However, Tussiwand teaches a solid rocket motor (Page 2, Lines 1-2 - system is fora solid rocket motor) and bonding the inner surface of the first film substrate directly to the liner (Page 10, Lines 31-35 - the insulation/liner is bonded after the sensors are bonded to the case therefore the inner surface of the sensors are bonded to the liner), wherein the first film substrate is bonded to the propellant grain via the liner (Page 11, Lines 5-10 – the propellant is cast in liner in the case and therefore bonded to the liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Measurement Specialties to include bonding the inner surface of the sensor directly to the liner, wherein the sensor is bonded to the propellant grain via the liner, as taught by Tussiwand, thereby resulting in the first film substrate, of Tracy in view of Phi and Measurement Specialties, being bonded directly to the liner, wherein the first film substrate is bonded to the propellant grain via the liner in order to allow monitoring of the bondline between the insulation and casing and a more accurate estimation of usable life of the motor to reduce the costs of prematurely disposing or replacing usable rocket motors (Tussiwand - Page 4, Lines 1-12).

Regarding Claim 22, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches wherein the liner is disposed between the case and the propellant grain (Column 5, Lines 17-21 – the liner is at the inner periphery of the case and therefore is between the propellant grain and the case).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Measurement Specialties as applied to claims 8 and 12 above, and further in view of Leasure (U.S. Patent No. 3,555,958), hereinafter Leasure.

Regarding Claim 21, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. 
Tracy in view of Phi and Measurement Specialties do not explicitly teach wherein the propellant grain comprises a fuel and an oxidizer, and the liner comprises the fuel.
However, Leasure teaches a solid rocket motor (Figure 1) with a propellant grain (A-D) and a liner (Figures 1-2 – the layer, E, is a liner of the rocket motor as it lines the casing) wherein the propellant grain comprises a fuel and an oxidizer (Table 1 – the propellant grain, A-D, contain nitrocellulose (NC), which is a fuel, and Ammonium Perchlorate (AP), which is an oxidizer), and the liner comprises the fuel (Table 1 – the liner, E, contains NC, which is the fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Measurement Specialties to include the propellant grain comprising a fuel and an Leasure - Column 1, Lines 70-73).

Regarding Claim 23, Tracy in view of Phi and Measurement Specialties teach the invention as claimed and discussed above. Tracy further teaches a liner surrounding the propellant grain (Column 5, Lines 17-21 - a liner surrounds the propellant grain) and the liner is disposed between the case and the propellant grain (Column 5, Lines 17-21 – the liner is at the inner periphery of the case and therefore is between the propellant grain and the case).
Tracy in view of Phi and Measurement Specialties do not explicitly teach wherein the propellant grain comprises a fuel and an oxidizer, and the liner comprises the fuel.
However, Leasure teaches a solid rocket motor (Figure 1) with a propellant grain (A-D) and a liner (Figures 1-2 – the layer, E, is a liner of the rocket motor as it lines the casing) wherein the propellant grain comprises a fuel and an oxidizer (Table 1 – the propellant grain, A-D, contain nitrocellulose (NC), which is a fuel, and Ammonium Perchlorate (AP), which is an oxidizer), and the liner comprises the fuel (Table 1 – the liner, E, contains NC, which is the fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Measurement Specialties to include the propellant grain comprising a fuel and an oxidizer, and the liner comprises the fuel, as taught by Leasure, in order to achieve a major reduction in inert weight of the system (Leasure - Column 1, Lines 70-73).

Response to Arguments
Applicant’s arguments with have been considered but are moot in view of the new grounds of rejection set forth herein.

The amendment to the claims have been addressed in the rejections here at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741